Title: To Thomas Jefferson from Edmund Bacon, 15 April 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 15th April 1808.
                  
                  I received yours of the 12th. with $100. inclosed. Davy will start with your horse agreeable to your direction. we are Going on with the Garden fast as Possople having so many wirk men to Keep imployed. Backens my wirk more than I would wish as Mr. Chisholm have 3 hands and Mr. Dinsmore one all winter and at present to Turn the Lathe which stops one Cart. we have Got to the end of the 500 f. but not interly done if we are oblige to blow rocks. We shall be oblige to have nail rod in Corse of 6 or 7 weeks. Being out of rod so long Last winter oblige’d us to wirk up the old rod so Close that we shall be wanting new sooner than Common. I dont recollect of nothing more But Remain your Sinceare Ob. St.
                  
                     E Bacon 
                     
                  
               